DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 4 and 13 is withdrawn in view of the newly discovered reference(s) to US 2017/0255745 A1 to Mihalef et al.  Rejections based on the newly cited reference(s) follow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 13 and 14 are variously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. US 11,350,888 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every feature or element of the claims of the instant Application is recited in the claims of the patent. Since the word “comprising” in claims of the instant Application do not preclude further limitations of the claims of the patent, the claims of the instant Application would be obvious in view of the claims of the patent. One representation equivalency of the broad feature recitations of the instant claim 4 to the claim 1 of the patent is as follows:
 A method comprising: receiving a medical image sequence of a heart of a patient (‘888 equivalence: acquiring, using a medical image scanner, image data of a patient comprising at least a sequence of image frames of a heart of the patient) ; extracting cardiac function features from the medical image sequence (‘888 equivalence: determining, by a processor, a function fingerprint from the image data); extracting additional features from patient data of the patient (‘888 equivalence: determining, by the processor, a structure fingerprint from the image data); and predicting a patient specific risk of a cardiac event based on the extracted cardiac function features and the extracted additional features (‘888 equivalence: calculating, by the processor, a sudden cardiac risk value from the function fingerprint and the structure fingerprint ).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: means for determining a risk score representing the . . .” in claim 11; “means for classifying the patient specific risk of . . .” in claim 12; “means for receiving a medical image sequence . . .”; “means for extracting cardiac function . . .”; “means for extracting additional features . . .”: and “means for predicting a patient . . .” in claim 13; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0224962 A1 to Goldberger et al (hereinafter ‘Goldberger’). 
Regarding claim 4, Goldberger discloses a method (Para [0007], wherein a system simulates stimulation of scar tissue identified as hyper-enhanced areas in a medical image) comprising: receiving a medical image sequence of a heart of a patient (Para [0026] and Fig. 2, wherein cardiac MRI images, inherently as sequence of images, are obtained from the pigs under general anesthesia using a whole-body Siemens 3.0 Tesla Trio MRI scanner); extracting cardiac function features from the medical image sequence (Para [0027-0028] and Fig. 2, wherein In step 211, image data processor 29 advantageously classifies the viability of individual voxels of the left ventricle as normal, impaired, and non-viable. . . .  The non-selected area is classified by processor 29 as normal myocardium. Processor 29 also calculates mean and standard deviation of luminance intensities, as cardiac function features, in the normal region. . . .[0028] FIG. 7 shows voltage, as cardiac function, maps of voxels of scar tissue classified by processor 29 using different tissue viability thresholds); extracting additional features from patient data of the patient (Para [0032] and Fig. 2, wherein in step 219, stimulation processor 20 simulates electrical stimulation of a subject heart using the model to identify risk of heart impairment. In one embodiment the model is generated using data acquired by non-contact mapping on a subject (e.g. patient or animal such as a pig) is performed using a commercial system (such as EnSite 3000, Endocardial Solutions, Inc., St, Paul, Minn., USA) which records signals from a 64-electrode array mounted on a 9Fr catheter positioned in the left ventricle (LV) via a retrograde aortic approach, as extracting additional features); and predicting a patient specific risk of a cardiac event based on the extracted cardiac function features and the extracted additional features (Para [0033] and Fig. 2, wherein in response to determining in step 222 that stimulation results in a sustained ventricular arrhythmia, as the cardiac event, a message is generated in step 229 by processor 20 indicating a subject is at risk. In response to determining in step 222 that stimulation does not result in a sustained ventricular arrhythmia, a message is generated in step 226 by processor 20 indicating a subject is not at risk.).
Regarding claim 13, Goldberger discloses an apparatus (Para [0007], wherein a system simulates stimulation of scar tissue identified as hyper-enhanced areas in a medical image) comprising: means (Fig. 1, MRI device 19) for receiving a medical image sequence of a heart of a patient (Para [0026] and Fig. 2, wherein cardiac MRI images, inherently as sequence of images, are obtained from the pigs under general anesthesia using a whole-body Siemens 3.0 Tesla Trio MRI scanner); means (Fig. 1, processor 29) for extracting cardiac function features from the medical image sequence (Para [0027-0028] and Fig. 2, wherein In step 211, image data processor 29 advantageously classifies the viability of individual voxels of the left ventricle as normal, impaired, and non-viable. . . .  The non-selected area is classified by processor 29 as normal myocardium. Processor 29 also calculates mean and standard deviation of luminance intensities, as cardiac function features, in the normal region. . . .[0028] FIG. 7 shows voltage, as cardiac function, maps of voxels of scar tissue classified by processor 29 using different tissue viability thresholds); means for extracting additional features from patient data of the patient (Para [0032] and Fig. 2, wherein in step 219, stimulation processor 20 simulates electrical stimulation of a subject heart using the model to identify risk of heart impairment. In one embodiment the model is generated using data acquired by non-contact mapping on a subject (e.g. patient or animal such as a pig) is performed using a commercial system (such as EnSite 3000, Endocardial Solutions, Inc., St, Paul, Minn., USA) which records signals from a 64-electrode array mounted on a 9Fr catheter positioned in the left ventricle (LV) via a retrograde aortic approach, as extracting additional features); and means (fig. 1, Processor 15) for predicting a patient specific risk of a cardiac event based on the extracted cardiac function features and the extracted additional features (Para [0033] and Fig. 2, wherein in response to determining in step 222 that stimulation results in a sustained ventricular arrhythmia, as the cardiac event, a message is generated in step 229 by processor 20 indicating a subject is at risk. In response to determining in step 222 that stimulation does not result in a sustained ventricular arrhythmia, a message is generated in step 226 by processor 20 indicating a subject is not at risk.).
Regarding claim 14, Goldberger discloses a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor cause the processor to perform operations (Para [0039], wherein an executable application, as used herein, comprises code or machine readable instructions for conditioning the processor to implement predetermined functions, such as those of an operating system) comprising: receiving a medical image sequence of a heart of a patient (Para [0026] and Fig. 2, wherein cardiac MRI images, inherently as sequence of images, are obtained from the pigs under general anesthesia using a whole-body Siemens 3.0 Tesla Trio MRI scanner); extracting cardiac function features from the medical image sequence (Para [0027-0028] and Fig. 2, wherein In step 211, image data processor 29 advantageously classifies the viability of individual voxels of the left ventricle as normal, impaired, and non-viable. . . .  The non-selected area is classified by processor 29 as normal myocardium. Processor 29 also calculates mean and standard deviation of luminance intensities, as cardiac function features, in the normal region. . . . [0028] FIG. 7 shows voltage, as cardiac function, maps of voxels of scar tissue classified by processor 29 using different tissue viability thresholds); extracting additional features from patient data of the patient (Para [0032] and Fig. 2, wherein in step 219, stimulation processor 20 simulates electrical stimulation of a subject heart using the model to identify risk of heart impairment. In one embodiment the model is generated using data acquired by non-contact mapping on a subject (e.g. patient or animal such as a pig) is performed using a commercial system (such as EnSite 3000, Endocardial Solutions, Inc., St, Paul, Minn., USA) which records signals from a 64-electrode array mounted on a 9Fr catheter positioned in the left ventricle (LV) via a retrograde aortic approach, as extracting additional features); and predicting a patient specific risk of a cardiac event based on the extracted cardiac function features and the extracted additional features (Para [0033] and Fig. 2, wherein in response to determining in step 222 that stimulation results in a sustained ventricular arrhythmia, as the cardiac event, a message is generated in step 229 by processor 20 indicating a subject is at risk. In response to determining in step 222 that stimulation does not result in a sustained ventricular arrhythmia, a message is generated in step 226 by processor 20 indicating a subject is not at risk.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberger in view of US 2005/0234355 A1 to Rowlandson.
Regarding claim 2, Goldberger does not specifically disclose wherein predicting a patient specific risk of a cardiac event based on the extracted cardiac function features comprises: determining a risk score representing the patient specific risk of the cardiac event. Rowlandson discloses determining a risk score representing the patient specific risk of the cardiac event (Para [0056], wherein the diagnosis module 158 can determine (at 224) a diagnosis and can calculate a SCD risk score for the patient.). Goldberger and Rowlandson are combinable because they both disclose medical image assessments. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the determining a risk score representing the patient specific risk of the cardiac event, of Rowland’s method with Goldberger’s so that to generate patient’s pathological risk level in a report (Para [0024]).
Regarding claim 3, in the combination of Goldberger and Rowlandson, Rowlandson discloses wherein predicting a patient specific risk of a cardiac event based on the extracted cardiac function features comprises: classifying the patient specific risk of the cardiac event based on the risk score (Para [0052], wherein the SCD risk score can identify the level of susceptibility of the patient 10 to sudden cardiac death. The SCD risk score can also identify the parameters and the measurements that contributed to the SCD risk score. For example, the SCD prediction system 110 can provide a high SCD risk if the patient 10 has an ejection fraction less than about 30%, the patient 10 had a prior heart attack, as classifying patient’s risk).
Regarding claim 11, Goldberger does not specifically disclose wherein the means for predicting a patient specific risk of a cardiac event based on the extracted cardiac function features comprises: means for determining a risk score representing the patient specific risk of the cardiac event. Rowlandson discloses determining a risk score representing the patient specific risk of the cardiac event (Para [0056], wherein the diagnosis module 158 can determine (at 224) a diagnosis and can calculate a SCD risk score for the patient.). Goldberger and Rowlandson are combinable because they both disclose medical image assessments. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the determining a risk score representing the patient specific risk of the cardiac event, of Rowland’s apparatus with Goldberger’s so that to generate patient’s pathological risk level in a report (Para [0024]). 
Regarding claim 12, in the combination of Goldberger and Rowlandson, Rowlandson discloses wherein the means for predicting a patient specific risk of a cardiac event based on the extracted cardiac function features comprises: means for classifying the patient specific risk of cardiac events based on the risk score.
Regarding claim 15, Goldberger does not specifically disclose wherein predicting a patient specific risk of a cardiac event based on the extracted cardiac function features comprises: determining a risk score representing the patient specific risk of the cardiac event. Rowlandson discloses determining a risk score representing the patient specific risk of the cardiac event (Para [0056], wherein the diagnosis module 158 can determine (at 224) a diagnosis and can calculate a SCD risk score for the patient.). Goldberger and Rowlandson are combinable because they both disclose medical image assessments. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the determining a risk score representing the patient specific risk of the cardiac event, of Rowland’s medium with Goldberger’s so that to generate patient’s pathological risk level in a report (Para [0024]).

Allowable Subject Matter
Claims 5-9 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art or the prior art of record specifically, Goldberger and Rowlandson and US 2017/0255745 A1 to Mihalef et al, does not disclose:
. . . . extracting cardiac function features from the medical image sequence comprises: encoding pairs of images of the medical image sequence into the cardiac function features using a machine learning based feature extractor network, of claims 5 and 16 combined with other features and elements of the claims;
Claims 6-9 and 17-20 depend from an allowable base claim and are thus allowable themselves.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/           Primary Examiner, Art Unit 2662